Citation Nr: 1224730	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2008, a Travel Board hearing was held by a Veterans Law Judge who has since retired, and a transcript of this hearing is of record.  In November 2011, the Veteran waived his right to a hearing before another member of the Board and requested that his case be determined based on the evidence of record.

In June 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to obtain treatment records, if any, and to afford the Veteran a VA examination of his bilateral hearing loss.  In October 2010, the Veteran underwent a VA audiology examination.  Based on the conflicting opinions given by the VA examiner, the Board requested a Veterans Health Administration (VHA) medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.903 in March 2012.  A letter submitted by a VHA expert in audiology was received in April 2012 and the Veteran has been provided a copy of the letter.

The Board also remanded the claim for entitlement to service connection for PTSD for additional development in its June 2009 Remand.  The AMC subsequently granted service connection for PTSD in an April 2011 rating decision.  As such, the issue of entitlement to service connection for PTSD has been rendered moot.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  



FINDING OF FACT

The Veteran's current bilateral hearing loss disability did not have onset during active service or within one year of separation for active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, as is claimed here, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

38 U.S.C.A. § 1154(b) provides that in cases where the veteran has engaged in combat with the enemy, VA will accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service satisfactory or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the absence of an official record of such incurrence or aggravation in such service.

In this regard, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disability etiologically to the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.

The Veteran's DD 214 does not reflect decorations or awards denoting combat participation.  However, it is important to note that the Board does not dispute the fact that the Veteran was exposed to very loud noise during service.  The critical question is whether the bilateral hearing loss was caused by this noise exposure many years ago.

In a service treatment report dated May 1968 (approximately 3 months after enlistment), the Veteran had a normal whisper test of 15/15.

A service treatment report from August 1969 indicated high frequency hearing loss bilaterally, which was not considered disabling.

In December 1970, audiologic testing showed puretone thresholds in the right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz of 5, 5, 15, 20, 30, and 35 decibels, respectively.  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 5, 5, 10, 25, 30, 25 decibels, respectively.

In a February 1971 separation report of medical examination, audiologic testing showed puretone thresholds in the right ear at 500, 1000, 2000, 3000, 4000 and 6000 Hertz of 0, 5, 5, 0, 5, and 10 decibels, respectively.  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz were 0, 5, 0, 0, 5, and 10 decibels, respectively.

Pursuant to the June 2009 Board Remand, the Veteran underwent a VA audiology examination in October 2010.  At that time, the VA examiner indicated that the Veteran's claims file was requested but not available for review at the time of evaluation.  Regardless, audiologic testing pursuant to VA audiology examination showed puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 10, 5, 25, 45, and 60 decibels, respectively with a four-frequency pure tone average of 33.75 decibels.  Puretone thresholds measured in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 25, 45, and 55 decibels, respectively with a four-frequency pure tone average of 33.75 decibels.  Using the Maryland CNC Test, speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.

For purposes of applying the laws administered by VA, the Veteran has impaired hearing bilaterally, diagnosed as mild to moderately-severe bilateral high frequency sensorineural hearing loss.

While the October 2010 VA examiner indicated that he had not reviewed the Veteran's claims file, to include critical service treatment reports, he nonetheless concluded that "[i]n accordance with VA regulation, pure tone thresholds for the test frequencies 500-[4000 Hertz] revealed a mild-to-moderately-severe sensorineural hearing loss, bilaterally.  This is consistent with noise exposure.  It is more likely than not that tinnitus is related to the same etiology as the hearing loss (noise exposure during service)."

Despite this seemingly favorable opinion to the Veteran's claim for service connection for bilateral hearing loss and the examiner's admitted lack of review of the claims file, the VA examiner then stated, at the conclusion of the examination report, that an "[o]pinion cannot be offered until Veteran's [service medical records] and [claims] file are received and reviewed."  However, as discussed above, the VA examiner did indeed provide an opinion regarding the etiology of the Veteran's hearing loss.

In an addendum to the examination report, the same VA examiner submitted another medical opinion after his receipt and review of the Veteran's claims file in February 2011.  He noted the Veteran's hearing test upon enlistment in October 1968 "with borderline normal hearing at [4000 Hertz], bilaterally and separation audiometric evaluation on 02/16/71 revealed normal hearing at all frequencies, bilaterally."  The examiner also noted an in-service health evaluation from December 1970 which revealed mild high frequency hearing loss at 4000 Hertz bilaterally and 6000 Hertz for the right ear.

Based on the above, the VA examiner opined that "the Veteran's hearing loss and tinnitus are not a result of or due to acoustic trauma experienced in the service."  He explained that "[a]lthough a temporary shift was noted on the inservice audiometric testing dated 12/17/70, hearing had returned to within normal limits by the time of discharge and current hearing test results are within test-retest variability when compared to audiometric findings at entry to military service."

In light of the conflicting and contradictory VA opinions from the same VA examiner, the Board requested a VHA medical expert opinion, which was submitted from an audiologist in April 2012.  The Board apologizes for the delay in the full adjudication of this case.    

The audiologist, "C.S.," indicated her review of the claims file, to include the relevant evidence discussed above.  Specifically, C.S. noted the mild high frequency hearing loss in service but stated that "this loss appears to have been temporary and resolved by his separation as documented by his 2-16-71 audiogram.  Moreover, there is no significant shift in hearing when comparing 1967 and 1971 audiograms."  

Ultimately, C.S. opined that "the hearing loss is less likely as not caused by or aggravated by the Veteran's active military service."  She explained that most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued.  C.S. also cited an Institute of Medicine report on noise exposure in the military, which concluded that based on current knowledge, noise-induced hearing loss occurs immediately and there is no scientific support for delayed onset noise-induced hearing loss weeks, months, or years of the exposure event.

This medical opinion weighs heavily against the Veteran's claim for service connection for bilateral hearing loss as it not only fails to establish the requisite nexus, it contradicts that nexus, providing evidence against this claim.

Here, the Veteran contends that his bilateral hearing loss began in service.  However, the record reflects that the Veteran first reported hearing loss (with the exception of the mild, high frequency hearing loss in service already addressed above) in his Application for Compensation and/or Pension in June 2004, over thirty years after separation from service.  This long lapse of time is evidence against a finding that any hearing loss had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Indeed, the only evidence supportive of the Veteran's claim consists of the statements of the Veteran himself.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson").

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that while the Veteran is competent to report his symptoms of hearing loss as this requires only personal knowledge as it comes to him through his senses, the matter of whether current bilateral hearing loss is related to service over three decades ago is clearly a matter that is far removed from the realm of lay expertise.  The Veteran has not demonstrated or contended that he has medical expertise and he is not competent to offer an opinion concerning medical etiology in this case.

In any event, the Veteran's lay allegations are outweighed by the expert medical opinion of audiologist C.S., as well as the facts cited above.  Simply stated, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's contentions as to whether his current hearing loss disability is related to his service.

Finally, since there is no evidence that the Veteran suffered hearing loss within one year of discharge, the provisions of 38 C.F.R. § 3.307 and § 3.309 are inapplicable.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hearing loss and this claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2004 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also fulfilled its duty to obtain all relevant evidence with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the June 2009 Board Remand, the AMC requested that that Veteran identify all non-VA and VA health care providers who had treated him for hearing loss.  To date, no submissions have been made to the RO or the AMC from the Veteran, either providing a copy of the treatment records, if any, or the requisite consent to release that information.

The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  In fact, the Veteran's representative submitted a written brief in June 2012.  At that time, the representative made no further mention of any outstanding records.

As discussed above, the Veteran was afforded a VA examination in October 2010 pursuant to the June 2009 Board Remand.  The Board found the October 2010 VA examination (accompanied by a February 2011 addendum opinion) to be inadequate to the extent that the opinions offered by the examiner were conflicting.  In addition, the October 2010 VA examiner failed to provide the numeric interpretations of an audiogram report from October 2005 as requested in the June 2009 Remand.  As such, the Board obtained a VHA expert medical opinion as to the matter on appeal and received a response from C.S., a medical expert in audiology.  C.S.'s examination report fully and competently complies with the Board's opinion request, and clearly articulates the basis for the conclusions reached based upon an accurate recitation of the known facts and applicable medical principles.  In addition, C.S. provided the numeric interpretations of an audiogram report from October 2005.  In short, this examination report clearly satisfies the Board's directives as well as the requirements for an adequate rating examination.

Parenthetically, the Board must note that the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void", particularly dealing with objective audiology test results.  In this case, while the October 2010 VA examiner's opinion was inadequate, the objective findings obtained upon audiometric testing were adequate and used to establish that the Veteran had a current, bilateral hearing loss disability for VA compensation purposes.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


